DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “an axial stop” and “a tool” in line 2. However, it is unclear if “an axial stop” and “a tool” are the same as “an axial stop” and “a tool” already recited in claim 20 in last line. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the axial stop” and “the tool” in claim 22.
Claim 23 recites “a setscrew” in line 2. However, it is unclear if it is the same as “the set screw” recited in the last line of claim 20. For the purpose of examination, the examiner has interpreted it to mean they are the same and mean “the setscrew” in claim 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huijbers et al. (US 2005/0184472) in view of WO 2015/166062 (WO-062).
Regarding claims 19, Huijbers discloses a hydraulic expanding chuck (Fig. 2) for clamping a tool, the chuck comprising: an expanding bush (107, a cartridge, which includes a cartridge shell 210, a cartridge body 209, Figs. 3A-3C, Para. 43), which comprises a centric receiving opening (109) for receiving and clamping the tool, and a connecting part (102), the expanding bush comprising at least first and second pressure chambers (320, 319), the first and second pressure chambers each annularly formed about the centric receiving opening, the first and second pressure chambers arranged at an axial distance from one another, and the first and second pressure chambers, when subjected to a pressure, can bulge out against a tool received in the centric receiving opening (Para. 44).
The first and second pressure chambers are connected with one another by at least a first passage (317B, Figs. 2, 3A-3C, 12A-12D), that is non-annular and curved (the outlined profile of the passage 317B is approximately semi-circle, which is curved, see Fig. 12D) , a feed line (316A or 316B) is connected to the first pressure chamber (320). (Fig. 2, 2C, 12B) (Also see Para. 45 on p. 5 lines 1-15 and para. 47 from lines 1 to 32.)
The chuck includes a portion of the first pressure chamber (320) that is radially farthest from the centric receiving opening, a portion of the second pressure chamber (319) that is radially farthest from the centric receiving opening, and a portion of the first passage (317B) that is radially farthest from the centric receiving opening extend along a line segment that extends from the first pressure chamber, through the first passage and into the second pressure chamber. (Fig. 2, 3C, 5-6, 12A-12D) (Also see annotated drawing below)
Huijbers does not disclose the expanding bush is a one-piece integral structure.
WO-062 discloses a hydraulic expansion chuck (1, Fig. 1) including a base body (3) with a receiving area (7) arranged concentrically to a central axis (5) of the base body. The receiving area (7) has at least one elastically resilient wall area (9) surrounding the receiving area and delimits a cavity (11) (Para. 14, translation). The area of the tool holder 1 that surrounds the receiving area 7 is manufactured in one piece by a laser sintering process. (Para. 15, translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expanding bush of Huijbers to be made by a one-piece integral structure by laser sintering, as taught by WO-062, to eliminate the welded connections required for the two-piece construction, and to avoid opening of the pressure chambers under vary high pressure.
Huijbers in view of WO-062 teaches the expanding bush is a one-piece integral structure that defines the first and second pressure chambers, the first passage and the feed line

    PNG
    media_image1.png
    728
    594
    media_image1.png
    Greyscale


Regarding claim 20, Huijbers discloses a hydraulic expanding chuck for clamping a tool, the chuck comprising the limitation recited in claim 19 above (except a setscrew, and a feed line that will be interpreted differently as follows). 
In addition, the chuck includes a setscrew. (a back-off member, “FIGS. 12A through 12C illustrate the placement of pre-set adjustment screw threads 213 for insertion of a back-off member (not shown in drawings) to the required depth in the bottom of inner bore 109 for the purpose of holding the end of the tool or workpiece away from the end of cartridge inner bore 109.” (Paragraph 45) Here, the back-off member is clearly a setscrew as an axial stop for a tool to be clamped in the expansion bush.
The chuck also includes a feed line (channel 316A or 316B, and continued with a piston cylinder (hollow) 201, and further continued with an access port 322 on the shell 210, Fig. 2, 3A, 5-6, 12A-12D, Para. 46 ) connected to the first pressure chamber (320) and is indirectly connected to the second pressure chamber (319) via the first pressure chamber. The feed line extends from a first location, where the feed line connects to the first pressure chamber, to a second location (the radially outermost position of the access port 322 on the shell 210), the first location is at an axial extremity of the first pressure chamber (Figs. 2, 3B-3C, 5-6, and 12B), remote from the second pressure chamber, and the first location is spaced a first distance from an (central) axis of the centric receiving opening, the second location is spaced axially a second distance from the (central) axis of the centric receiving opening, and the second distance is larger than the first distance. (See annotated drawing below)


    PNG
    media_image2.png
    730
    647
    media_image2.png
    Greyscale


Regarding claim 22, Huijbers in view of WO-062 teaches the hydraulic expanding chuck comprises an axial stop (a back-off member, Paragraph 45) assigned to a tool to be clamped into the expanding bush for fixing the axial position of the tool in the expanding bush.
Regarding claim 23, Huijbers in view of WO-062 teaches the axial stop assigned to the tool is formed by a setscrew screwed into the expanding bush.
Allowable Subject Matter
Claims 1-6, 16, 18, and 21 are allowed.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, examiner agrees with applicant’s argument (08/15/2022) that Huijbers in view of WO-062 does not teach a feed line that has substantially constant rate of taper from a first location to a second location.
Regarding clam 24, Huijbers in view of WO-062 does not teach “the setscrew can be actuated from the side of the connecting part.”
Response to Arguments
Applicant’s arguments, see p. 9, filed 08/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6, 16, 18, and 21 has been withdrawn. 
Regarding claims 19, Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. The first passage connecting the first and second pressure chamber has a curved profile (near circular). Therefore, the first passage is curved.
Regarding claim 20, Huijbers describes “FIGS. 12A through 12C illustrate the placement of pre-set adjustment screw threads 213 for insertion of a back-off member (not shown in drawings) to the required depth in the bottom of inner bore 109 for the purpose of holding the end of the tool or workpiece away from the end of cartridge inner bore 109.” (Paragraph 45) Here, the back-off member is clearly a setscrew as an axial stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722